Exhibit 10.5

 

 

 

PLS REGULAR FACILITY

EXECUTION

 

 

AMENDMENT NO. 6 TO

THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 6 to Third Amended and Restated Master Repurchase Agreement, dated
as of April 26, 2019 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Buyer”), Alpine Securitization LTD (a “Buyer”), PennyMac Loan Services, LLC
(the “Seller”) and Private National Mortgage Acceptance Company, LLC (the
“Guarantor”).

 

RECITALS

 

The Administrative Agent, the Buyers, the Seller and the Guarantor are parties
to that certain Third Amended and Restated Master Repurchase Agreement, dated as
of April 28, 2017 (as amended by Amendment No. 1, dated as of June 1, 2017,
Amendment No. 2, dated as of December 20, 2017, Amendment No. 3, dated as of
February 1, 2018, Amendment No. 4, dated as of April 27, 2018, and Amendment No.
5, dated as of February 11, 2019, the “Existing Repurchase Agreement”; and as
further amended by this Amendment, the “Repurchase Agreement”) and the related
Second Amended and Restated Pricing Side Letter, dated as of April 28, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pricing Side Letter”).  The Guarantor is party to that certain Amended and
Restated Guaranty, dated as of April 28, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), by the
Guarantor in favor of Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement or Guaranty, as applicable.

 

The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantor to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

 

SECTION 1.   Definitions.  Section 2 of the Existing Repurchase Agreement is
hereby amended by:

 

1.1       deleting the definition of “More Favorable Agreement” and any and all
references thereto.

 

1.2       deleting the definition of “Termination Date” and replacing it with
the following:

 





-  1  -

--------------------------------------------------------------------------------

 



 

“Termination Date” means the earlier of (a) April 24, 2020, and (b) the date of
the occurrence of an Event of Default.

 

1.3       adding the following definitions in their proper alphabetical order:

 

“Successor Rate” means a rate determined by Administrative Agent in accordance
with Section 5(c) hereof.

 

“Successor Rate Conforming Changes” means with respect to any proposed Successor
Rate, any spread adjustments or other conforming changes to the timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of
Administrative Agent, to reflect the adoption of such Successor Rate and to
permit the administration thereof by Administrative Agent in a manner
substantially consistent with market practice.

 

SECTION 2.   Price Differential. Section 5 of the Existing Repurchase Agreement
is hereby amended by adding the following new subsection (c) at the end thereof:

 

c.          If prior to any Price Differential Payment Date, Administrative
Agent determines in its sole discretion that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining LIBOR, LIBOR is no longer in existence, or the administrator of
LIBOR or a Governmental Authority having jurisdiction over Administrative Agent
has made a public statement identifying a specific date after which LIBOR shall
no longer be made available or used for determining the interest rate of loans,
Administrative Agent may give prompt notice thereof to Seller, whereupon the
rate for such period that will replace LIBOR for such period, and for all
subsequent periods until such notice has been withdrawn by Administrative Agent,
shall be the greater of (i) an alternative benchmark rate (including any
mathematical or other adjustments to the benchmark rate (if any) incorporated
therein) and (ii) zero, together with any proposed Successor Rate Conforming
Changes, as determined by Administrative Agent in its sole discretion (any such
rate, a “Successor Rate”). Any such determination of the Successor Rate shall be
made by Administrative Agent in a manner substantially consistent with market
practice with respect to similarly situated counterparties with substantially
similar assets in similar facilities; provided, that the foregoing standard
shall only apply to repurchase transactions that are under the supervision of
Administrative Agent’s investment bank New York mortgage finance business that
administers the Transactions.

 

SECTION 3.   Representations and Warranties. Subsection 13(11) of the Existing
Repurchase Agreement is hereby amended by deleting such subsection in its
entirety and replacing it with the following:

 

(11)      Litigation.  There is no action, proceeding or investigation pending
with respect to which either Seller or Guarantor has received service of process
or, to the best of Seller’s or Guarantor’s knowledge threatened against it
before any court, administrative agency or other tribunal (A) asserting the
invalidity of this Agreement, any Transaction, Transaction Request or any
Program Agreement, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Transaction Request or any
Program

 





-  2  -

--------------------------------------------------------------------------------

 



 

Agreement, (C) making a claim individually or in the aggregate in an amount
greater than five percent (5%) of Seller’s Net Worth, (D) which requires filing
with the Securities and Exchange Commission in accordance with the 1934 Act or
any rules thereunder or (E) which might materially and adversely affect the
validity of the Mortgage Loans or the performance by it of its obligations
under, or the validity or enforceability of, this Agreement, any Transaction
Request or any Program Agreement.

 

SECTION 4.   Covenants. Section 14 of the Existing Repurchase Agreement is
hereby amended by:

 

4.1       deleting subsection (c) in its entirety and replacing it with the
following:

 

(c)        Litigation. Seller and Guarantor, as applicable, will promptly, and
in any event within ten (10) days after service of process on any of the
following, give to Administrative Agent notice of all litigation, actions,
suits, arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller, Guarantor or any of their Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Program Agreements or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim individually or in the aggregate in an
amount greater than five percent (5%) of Seller’s Net Worth, or (iii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect. On each Reporting Date, Seller and
Guarantor, as applicable, will provide to Administrative Agent a litigation
docket listing all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are threatened or
pending) or other legal or arbitrable proceedings affecting Seller, Guarantor or
any of their Subsidiaries or affecting any of the Property of any of them before
any Governmental Authority. Seller and Guarantor, as applicable, will promptly
provide notice of any judgment, which with the passage of time, could cause an
Event of Default hereunder.

 

4.2       deleting subsection (ff) in its entirety and replacing it with the
following:

 

(ff)       Reserved.

 

SECTION 5.   Events of Default. Section 15 of the Existing Repurchase Agreement
is hereby amended by deleting subsection (o) in its entirety and replacing it
with the following:

 

(o)        Financial Statements.  Seller’s or PennyMac Financial Services,
Inc.’s (“PFS”) audited annual financial statements or the notes thereto or other
opinions or conclusions stated therein shall be qualified or limited by
reference to the status of Seller or PFS as a “going concern” or a reference of
similar import.

 

SECTION 6.   Reports. Subsection 17(a)(3) of the Existing Repurchase Agreement
is hereby amended by deleting such subsection in its entirety and replacing it
with the following:

 





-  3  -

--------------------------------------------------------------------------------

 



 

(3)        as soon as available and in any event within ninety (90) days after
the end of each fiscal year of PFS and Seller, the consolidated balance sheets
of PFS and its consolidated Subsidiaries and the balance sheet of Seller, each
as at the end of such fiscal year and the related consolidated statements of
income and retained earnings and of cash flows for PFS and its consolidated
Subsidiaries and Seller for such year, setting forth in each case in comparative
form the figures for the previous year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion and the scope of audit shall be acceptable to Administrative Agent in
its sole discretion, shall have no “going concern” qualification and shall state
that said consolidated financial statements or financial statements, as
applicable, fairly present the consolidated financial condition or financial
condition, as applicable, and results of operations of PFS and its respective
consolidated Subsidiaries or Seller, as applicable, as at the end of, and for,
such fiscal year in accordance with GAAP;

 

SECTION 7.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

 

7.1       Delivered Documents.  On the Amendment Effective Date, the
Administrative Agent on behalf of Buyers shall have received the following
documents, each of which shall be satisfactory to the Administrative Agent in
form and substance:

 

(a)        this Amendment, executed and delivered by duly authorized officers of
the Administrative Agent, the Buyers, the Seller and the Guarantor;

 

(b)        Amendment No. 6 to Second Amended and Restated Pricing Side Letter,
executed and delivered by duly authorized officers of the Administrative Agent,
the Buyers, the Seller and the Guarantor;

 

(c)        evidence that all other actions necessary to perfect and protect
Administrative Agent’s interest in the Additional Collateral have been taken;
and

 

(d)        such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

SECTION 8.   Representations and Warranties.  Seller hereby represents and
warrants to the Administrative Agent and Buyers that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of Repurchase Agreement.

 

SECTION 9.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 10. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed

 





-  4  -

--------------------------------------------------------------------------------

 



 

counterpart of a signature page of this Amendment in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Amendment.

 

SECTION 11. Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 12.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 13. Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to Administrative Agent and
Buyers under the Repurchase Agreement and related Program Agreements, as amended
hereby.

 

[Remainder of page intentionally left blank]

 

 

 



-  5  -

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE

 

 

CAPITAL LLC, as Administrative Agent

 

 

 

 

 

 

 

By:

  /s/ Margaret Dellafera

 

 

Name: Margaret Dellafera

 

 

Title:   Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

 

BRANCH, as a Committed Buyer and as a Buyer

 

 

 

 

 

 

 

By:

  /s/ Margaret Dellafera

 

 

Name: Margaret Dellafera

 

 

Title:   Authorized Signatory

 

 

 

 

 

By:

  /s/ Charles Trombley

 

 

Name: Charles Trombley

 

 

Title:   Authorized Signatory

 

 

 

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by

 

 

Credit Suisse AG, New York Branch as Attorney-

 

 

in-Fact

 

 

 

 

 

 

 

By:

  /s/ Kenneth Aiani

 

 

Name: Kenneth Aiani

 

 

Title:   Vice President

 

 

 

 

 

By:

  /s/ Patrick J. Hart

 

 

Name: Patrick J. Hart

 

 

Title:   Director

 





Signature Page to Amendment No. 6 to Third Amended and Restated Master
Repurchase Agreement

--------------------------------------------------------------------------------

 



 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

By:

  /s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE

 

 

ACCEPTANCE COMPANY, LLC, as

 

 

Guarantor

 

 

 

 

 

 

 

By:

  /s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

Signature Page to Amendment No. 6 to Third Amended and Restated Master
Repurchase Agreement

--------------------------------------------------------------------------------